NUMBER 13-19-00342-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

              IN THE INTEREST OF A.P. AND A.V., CHILDREN


         On Appellee’s Motion for Extension of Time to File Brief.


                                        ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       This is an appeal of a final order terminating parental rights. The brief of appellee,

the Texas Department of Family and Protective Services, is due to be filed on August 20,

2019. Appellee has filed a motion seeking fifteen days of additional time to file the brief.

Appellee represents that appellant does not oppose the extension.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that
these appeals are brought to final disposition within 180 days of the date the notice of

appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Given the nature of these cases and

the shortened appellate deadlines, it is the policy of this Court to limit extensions of time

to file a brief in such cases to one extension absent truly extraordinary circumstances.

See TEX. R. APP. P. 38.6(d).

       Accordingly, we GRANT appellee’s motion for extension of time and ORDER

appellee’s brief to be filed on or before Wednesday, September 4, 2019. No further

extensions of time will be granted absent truly exigent and extraordinary circumstances.



                                                         PER CURIAM

Order delivered and filed the
16th day of August, 2019.




                                             2